t c memo united_states tax_court dean l and cynthia d sanders petitioners v commissioner of internal revenue respondent docket no filed date p a wealthy businessman engaged in the activity of showing and selling cutting horses incurring substantial losses during the years in issue and during preceding and following years held losses disallowed the activity was not an activity engaged in for profit p undertook and carried on the activity primarily as a hobby held further ps are liable for sec_6662 accuracy-related_penalties thomas l overbey and d derrell davis for petitioners edith f moates for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner dean l sanders' schedule f activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for sec_6662 accuracy- related penalties on account of negligence or disregard of rules or regulations on brief petitioners also raise certain issues that depend on our finding that petitioner dean l sanders' schedule f activity was engaged in for profit since we do not make that finding we need not address those additional issues findings_of_fact introduction some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference petitioners are husband and wife who at the time the petition was filed resided in bentonville arkansas petitioners made joint returns of income for their taxable calendar years and the and returns respectively hereafter we shall use the term petitioner in the singular to refer only to petitioner dean l sanders during and petitioner’s principal source_of_income was from his employment as chief_executive_officer of the sam’s club division of wal-mart stores inc wal-mart on the and returns petitioners reported substantial income from petitioner’s employment by wal-mart and from other sources on those returns they also reported net farm_losses of dollar_figure and dollar_figure respectively those losses are detailed on schedules f profit or loss from farming attached to the and returns the and schedules f respectively on the and schedules f petitioners identify the principal activity as cattle horses we shall refer to the activity giving rise to the losses shown on the and schedules f as the schedule f activity petitioner began working for wal-mart while he was in college and he retired from wal-mart after years_of_service in schedule f results the and schedules f show the following items of income deductions farm income livestock produce grains and products raised other income gross_income farm expenses custom hire depreciation feed fertilizers gasoline insurance interest labor repairs supplies taxes utilities veterinary horse show expenses legal accounting sale expenses horse shoeing tenant house dues practice work travel meals ent total expenses net farm profit or loss and losses dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number the item livestock produce grains and products raised of dollar_figure for is proceeds from the sale of one or more horses the item other income of dollar_figure and dollar_figure for and respectively is proceeds winnings from horse shows during petitioner sold another two horses not reported on the schedule f one at a gain of dollar_figure and one at a loss of dollar_figure during petitioner sold three horses not reported on the schedule f all at a gain for a total gain of dollar_figure schedules f attached to petitioners' joint returns for through show income deductions and losses as follows year income deductions loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number fach year’s income is composed of one or two categories sales of livestock produce grains and other products you raised or other income petitioners began claiming expenses for horse shows beginning in for through petitioner’s horse show expenses gross_income reported from horse shows and the excess except for and of horse show expenses over horse show income were follows year income expenses excess so dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number horse sales petitioner realized the following gains and losses from sales of horses from date through date number of gain year horses sold loss dollar_figure -- big_number big_number big_number big_number big_number history of the schedule f activity beginning in petitioner entered into an activity with a friend and co-worker tom coughlin coughlin petitioner and coughlin purchased or more acres in arkansas improved it named it the c s ranch the arkansas ranch and conducted a cow and calf operation thereon they also grew and sold fescue the parties have stipulated the displayed data they have also stipulated that petitioners reported an additional dollar_figure of proceeds from the sales of horses on the schedule f since we cannot determine whether those proceeds represent a gain ora loss we shall disregard them in our discussion of gains and losses realized from sales of horses seed and hay in they changed their operation to one involving horses on date petitioner purchased coughlin’s interest in the arkansas ranch for dollar_figure and subsequently changed the name of the ranch to the dean sanders ranch also during petitioner and coughlin sold the last horses that they jointly owned during and petitioner bought yearling horses trained them took them to various horse shows and sold them petitioner had begun purchasing horses on his own account in in late in connection with petitioner’s anticipated retirement from wal-mart petitioners decided to relocate to texas in petitioners purchased a 212-acre ranch the diamond spur ranch in anderson texas the texas ranch on date petitioners formed two limited_liability companies dean sanders cutting horse ranch llc which lists its principal business activity as horse breeding and training and dean and cindy sanders ranch llc which lists its principal business activity as real_estate at the time of trial february and the arkansas ranch was listed for sale for dollar_figure million quarter horses cutting horses a cutting horse is a quarter horse that is trained to work with cattle cutting horses and their riders compete in competitions for which prize money is awarded quarter horses may be bred and their offspring sold stallions may be stood and a stud fee charged fees may be charged for training guarter horses to be cutting horses petitioner bred no horses at the arkansas ranch from through petitioners reported no stud fees on their income_tax returns during and petitioner employed scott brewer brewer as a trainer petitioner assisted with the training and performed some manual labor on the arkansas ranch during petitioner allowed brewer to train outside horses on the arkansas ranch petitioner billed for that service but kept only dollar_figure out of dollar_figure billed the remainder going to brewer petitioners reported no income from training for competitions during and brewer rode as a professional on petitioner’s horses at cutting horse competitions petitioner paid him percent of his winnings net of entry fees during those years petitioner rode in such competitions as an amateur or nonprofessional in those categories petitioner also could earn prize money petitioner has competed in all the major cutting horse competitions and claims to have been one of the top nonprofessionals petitioner’s plan petitioner had no written business plan for the schedule f activity petitioner intended to buy quarter horses train them to be cutting horses show them establish their reputations and sell them he intended to devote more time to the schedule f activity following his retirement from wal-mart record keeping during the years at issue petitioner prepared neither profit and loss statements nor written projections of income or loss for the schedule f activity he maintained no records of the expenses associated with or the winnings on account of particular horses petitioner maintained a separate checking account for the schedule f activity nevertheless petitioners often wrote checks on their personal account with respect to the schedule f activity petitioner wife received the bank statements with respect to the schedule f activity checking account she did not always open those statements nor did she always reconcile the statements with the check book advertising prior to and during the years in issue petitioner did no advertising with respect to the schedule f activity the horses -- - he sold were sold at auction following the appearance of a horse in a competition petitioner's participation in the schedule f activity during and petitioner worked an average of to hours a week for wal-mart he spent to hours a week in connection with the schedule f activity on weekends he also spent time on his houseboat petitioner went bird hunting to days a year petitioners’ residence petitioners resided on the arkansas ranch in a house of approximately big_number square feet containing four bedrooms and five bathrooms the house also had a pool and jacuzzi respondent’s adjustments respondent disallowed the total expenses dollar_figure and dollar_figure for and respectively claimed on the and schedules f respondent explained his disallowance on the ground that the schedule f activity was not engaged in for profit respondent made compensating adjustments to petitioners’ itemized_deductions to reflect the deductions allowable under sec_183 assuming we sustain respondent’s primary adjustments those compensating adjustments are not in question opinion i deficiencies a issue the issue we must address is whether the net farm_losses claimed by petitioners on their and federal_income_tax returns result from an activity_not_engaged_in_for_profit as that term is used in sec_183 b sec_183 for-profit requirement in pertinent part sec_183 provides in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 provides for purposes of this section the term ‘activity not engaged in for profit’ means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for expenses of carrying on activities that constitute a trade_or_business of the taxpayer and under sec_212 for expenses_incurred in connection with activities engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income no deductions are allowable under sec_162 or sec_212 for the expenses of an activity that is carried on - primarily as a sport hobby or for recreation thus an activity carried on primarily for any such purpose is not an activity engaged in for profit see sec_1_183-2 income_tax regs c actual and honest profit objective an activity is engaged in for profit if the taxpayer has an actual and honest objective of making a profit 94_tc_41 quoting 78_tc_642 affd without opinion 702_f2d_1205 d c cir although the expectation of profit need not be reasonable a bona_fide profit objective must exist see keanini v commissioner supra dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings see 91_tc_686 affd 893_f2d_656 4th cir 91_tc_371 the regulations promulgated under sec_183 provide the following nonexclusive list of factors to be considered in determining whether an activity 1s engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs no single factor is determinative see keanini v commissioner supra pincite 88_tc_464 sec_1_183-2 income_tax regs petitioner's objective is a question of fact to be determined from all the facts and circumstances keeping in mind that petitioners bear the burden_of_proof see rule a 908_f2d_369 8th cir revg tcmemo_1988_468 sec_1_183-2 income_tax regs d analysi sec_1 nature of the schedule f activity petitioner became a part owner of a ranch the arkansas ranch in he and another individual used the arkansas ranch to raise cattle horses and crops which they sold in petitioner purchased the other individual’s interest in the arkansas ranch and ended his relationship with that individual with respect to the ranch petitioner began purchasing horses -- for his own account in his plan was to buy quarter horses train them to be cutting horses show them establish their reputations and sell them the shows petitioner planned to enter were competitions for cash prizes petitioner entered his horses in such competitions from through petitioner sold horses from date through date petitioner made only dollar_figure from training other persons’ horses the nature of petitioner’s activity during the years in issue the schedule f activity was the showing of and sale of cutting horses not an activity engaged in for profit the schedule f activity resulted in substantial losses not only during the years in issue but also during preceding and following years during the years in issue petitioner sold five horses two in and three in and had a net_loss and a net gain of dollar_figure and dollar_figure respectively thus for the years in issue petitioner realized a net gain of dollar_figure from the sale of horses dollar_figure dollar_figure - dollar_figure his horse show expenses for and exceeded his horse show income for those years his net farm_losses for the years were dollar_figure and dollar_figure as reported on the and schedules f respectively for a total of dollar_figure thus for and petitioner incurred - - expenses of dollar_figure to generate a net gain from sales of horses of dollar_figure petitioners did not report any gains or losses from the sale of horses on their through federal_income_tax returns from date through date petitioner’s net gain from horse sales was dollar_figure the first year in which petitioners claimed a deduction for horse show expenses in calculating their schedule f net farm loss was from through petitioners reported schedule f net farm_losses of dollar_figure those losses included a net excess of horse show expenses over horse show income of dollar_figure thus for when petitioner’s horse show expenses commenced through petitioner incurred expenses of dollar_figure to generate a net gain from sales of horses of dollar_figure notwithstanding that the schedule f activity was not profitable for any year in which petitioner operated it on the arkansas ranch it is guite clear that if petitioner entered into it or continued it with the actual and honest objective of making a profit it would be an activity engaged in for profit within the meaning of sec_183 see dreicer v commissioner supra pincite sec_1_183-2 income_tax regs if on the other hand petitioner engaged in the schedule f activity primarily as a sport hobby or for recreation petitioner would -- - not have engaged in the activity for profit see sec_1 a income_tax regs petitioner is a wealthy successful businessman petitioner testified that he and his wife had long planned that he would leave wal-mart when he wa sec_45 years old petitioner began working for wal-mart when he was in college and retired after years in when we assume he was approximately years old in petitioner acquired an interest in the arkansas ranch in petitioner began what we have characterized as the schedule f activity in following his retirement from wal-mart petitioner moved to texas and formed a limited_liability_company to engage in the business of horse breeding and training the texas ranch was substantially bigger than the arkansas ranch we believe that during the years in issue petitioner undertook and carried on the schedule f activity primarily as a hobby we reach that conclusion taking into account petitioner’s statement of his intent but giving greater weight to the factors set forth in the regulations in light of the facts before us most prominently the schedule f activity failed to generate even occasional profits a factor to be taken account of under sec_1_183-2 income_tax regs which failure did not seem paramount to petitioner a wealthy businessman another factor to be taken into account under sec_1_183-2 income_tax regs in the following paragraphs we detail our analysis of the remaining factors found in the regulations which weigh in our conclusion history of losses although no one factor is determinative of the taxpayer's intention to make a profit a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer’s true intention golanty v commissioner t c pincite see also sec_1_183-2 income_tax regs as we have detailed petitioner incurred substantial losses in the schedule f activity for each of the years that it was carried on at the arkansas ranch when a taxpayer's losses occur during the startup_period of an activity the losses have been held not to indicate the absence of a profit_motive see 72_tc_659 unremitting losses were not an indication of lack of profit_motive where years in issue fell within startup_period of horse breeding activity petitioners reported schedule f losses in connection with the arkansas ranch beginning in they reported losses in connection with the schedule f activity beginning in when petitioners first claimed a deduction for horse show expenses and continuing through petitioner's move to the texas ranch in petitioner had no written plan for the schedule f activity and he has failed to -- - prove that the schedule f activity was within the anticipated startup phase of an activity conducted for profit as stated we think that the schedule f activity was in the nature of a hobby manner in which taxpayer carries on activity the fact that the taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner did not keep formal or accurate books_and_records for the schedule f activity petitioner’s only records consisted of canceled checks invoices for goods and services received and bills while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir affg tcmemo_1985_523 petitioner’s failure to maintain books of account reconcile his bank statement every month or even open the envelopes containing the statement and canceled checks or use checks only from the account dedicated to the schedule f activity evidences a lack of concern for cash-flow also petitioner did not keep records respecting the costs associated with individual horses see dodge v commissioner tcmemo_1998_89 without records according to individual horses taxpayers had no way of knowing which horses were more profitable or which training regimen was successful at increasing the value of the horses as in dodge it appears that petitioners retained what they thought were the minimum records necessary to prepare their tax returns petitioner’s bookkeeping practices were more consistent with the schedule f activity's being a hobby than a _ profit- motivated business petitioner lacked a written plan a business plan does not have to be a financial plan or a written budget it may be evidenced by a taxpayer's actions see phillips v commissioner tcmemo_1997_128 petitioner’s intent was to buy guarter horses train them to be cutting horses show them establish their reputation and sell them petitioner acted in accordance with that intent but that does not establish that he was engaged in a business for which he had a plan for success profitability given the substantial but expected costs associated with the schedule f activity we need more than petitioner’s representation that he could make money if he sold enough horses at high enough prices to conclude that petitioner had a plan to make a profit see ballard v commissioner tcmemo_1996_68 taxpayer testified as to his business plan yet did not conduct activity in businesslike manner prior to and during the years in issue petitioner did not advertise the arkansas ranch or his horses in trade magazines or publications while we recognize that horse shows may be one - - method of advertising horses for sale eg engdahl v commissioner supra pincite petitioner's failure to attempt to reach a larger customer base is not consistent with a profit_motive see dodge v commissioner supra a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs petitioners argue that petitioner made changes in his operating methods that indicate a profit_motive there is no evidence that most of the changes petitioners refer to such as the cattle weight gain program taking on outside horses instituting a breeding program and maintaining the breeding rights to mares sold were implemented prior to or during the years in issue subseguent actions do not materially impact this aspect of our analysis under sec_183 for the years in issue see borsody v commissioner tcmemo_1993_534 affd per curiam 92_f3d_1176 4th cir while we agree that hiring a trainer and leasing cattle may have been more cost effective we are not persuaded that petitioner implemented methods to control his losses see dodge v commissioner supra ‘ while petitioner did take on outside horses at the arkansas ranch he did not actively pursue that aspect of his activity during and petitioner obtained only dollar_figure of net_income from outside horses --- - we find that petitioner did not carry on the activity ina businesslike manner expertise of taxpayer or his advisors preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1 b income_tax regs while petitioner received free and paid advice from individuals he considered experts in the cutting horse industry the advice did not focus on the economic aspects of the activity the advice which petitioner received on profitable bloodlines and which horses to sell is consistent with a hobbyist's motives taken as a whole we find this factor to be neutral time and effort the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 b income_tax regs during and petitioner spent to hours a week in connection with the schedule f activity he employed a professional trainer but he testified that he also helped with training petitioner managed the -- - schedule f activity and he performed manual labor on the arkansas ranch he attended a number of competitions and testified i have competed in all the major events have been successful and have been one of the top non-pros in the united_states while we acknowledge petitioner’s substantial contribution of time to the schedule f activity during the years in issue we believe that petitioner’s success as a nonprofessional was a source of pride to him which although not inconsistent with an intent to make a profit serves to explain in part the time and money he poured into a then losing proposition expectation of appreciation the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs that provision of the regulations also provides thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation id sec_1_183-1 income_tax regs however provides if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 the farming and - - holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land at the time of trial the arkansas ranch was on the market for dollar_figure million petitioners argue the unrealized_appreciation in the arkansas ranch should be taken into account in determining the profitability of the schedule f activity we disagree petitioner’s investment in the land encompassing the arkansas ranch was an activity separate from the schedule f activity the schedule f activity did not produce profits that reduced the net costs of carrying the land elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs clearly petitioner took pride in his competitive abilities and we assume enjoyed the competitions petitioner and his wife lived on the arkansas ranch in a big_number square foot house with a pool they moved there prior to his retirement from wal-mart depreciation schedules attached to schedules f for through show a substantial investment in physical improvements to the ranch depreciation is the largest expense item listed on petitioners’ schedules f for out of the years through -- - we believe that petitioners enjoyed the ranch lifestyle were wealthy enough to indulge that lifestyle without too much concern for costs remember they did not always open their bank statements and at least during their years on the arkansas ranch viewed the schedule f activity as an integral part of that lifestyle without regard to profitability success in similar activities petitioner did not demonstrate success in carrying on any similar activity see sec_1 b income_tax regs be conclusion during the years in issue the schedule f activity was not an activity engaged in for profit respondent’s determination_of_a_deficiency based on that determination is sustained il sec_6662 accuracy-related_penalties sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations hereafter simply negligence respondent determined sec_6662 penalties against petitioners for their negligence in deducting the farm_losses shown on the and schedules f negligence has been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances see 85_tc_934 - - in the petition petitioners assign error to respondent’s determination of sec_6662 penalties however petitioners do not aver any specific facts in support of their assignment of error in their opening brief petitioners recognize that respondent determined sec_6662 penalties but they propose no findings_of_fact specifically relating to that issue nor do they make any argument with respect to the issue in response to respondent’s opening brief petitioners argue only that they maintained and produced adequate_records of the schedule f activity petitioners bear the burden of proving that they were not negligent or that they had reasonable_cause for the underpayment and that they acted in good_faith see sec_6664 rule a we assume that in defense to respondent’s determination of a penalty petitioners rely principally on the assumption that we shall determine no deficiency on account of our finding that the schedule f activity was engaged in for profit we have not made that finding and have sustained respondent’s adjustments with respect to the schedule f activity respondent’s determination of a sec_6662 penalty is therefore sustained decision will be entered for respondent
